Title: From Abigail Smith Adams to Thomas Boylston Adams, 13 March 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



Dear Thomas
Quincy March 13th 1802

I have received two Barrels of flower but no account of the price either from the Baker or you. be so Kind so to forward one to me. also let me know as Soon as possible whether my Letters of the 28 of Febry got safe to Hand. the Roads were so bad at that time, and the Mails So irregular that I had fears for the letters. I would not Suppose that there is less responsibility in the post masters than formerly—pray who is this mr Hemphill who makes So respectable a figure in debate from your state? I rejoiced when I saw that a good thing could come out of ——— from what part of the State is he Sent? I understand he is one of the Friends he certainly has done honour to his State and country—but Solomon said if you Bray fools in a morter, yet will not their folly depart from them. he has not told us what can drive it out of knaves, unless he meant those when he said a word entereth more into a wise man, than a thousand Stripes into a fool—
I find by the papers that the measles is very prevelent in Philadelphia So they are in Boston little George is just breaking out with them—
Your uncle Cranch Still is confined and low. the rest of us are well as usual
your Brother has been chosen to deliver an oration before the Fire Society—and it seems as if he was to have sufficent proofs of the dreadfull calamity to impress his mind with the horror of that destroying Element. Ten Stores upon the long Wharff have this week been destroyed by it and vast property—He has also been appointed one of a new Board of commissoners upon the Bankrupt act, and you will find his name upon the list of State Senators. here I Shall be Silent, but if once they put him up for congress then will I raise my warning voice—I only intended you a line, but my pen has run on
adieu yours &c
A—